     Case 2:20-cv-08532-PA-SP Document 15 Filed 06/09/21 Page 1 of 6 Page ID #:118



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 RUSSELL THOMAS MAY,                         )   Case No. 2:20-cv-8532-PA (SP)
                                               )
12                      Petitioner,            )   MEMORANDUM AND ORDER
                  v.                           )   DISMISSING PETITION FOR
13                                             )   FAILURE TO PROSECUTE
                                               )
14 FELIPE MARTINEZ JR., Warden,                )
                                               )
15                      Respondent.            )
                                               )
16
17                                            I.
18                                    INTRODUCTION
19        On September 15, 2020, petitioner Russell Thomas May, a federal prisoner
20 proceeding pro se, filed a Petition for Writ of Habeas Corpus under 28 U.S.C.
21 § 2241 (“Petition”). Petitioner indicates he is challenging a prison disciplinary
22 conviction from November 2019. He contends the Bureau of Prisons denied him
23 access to the courts by denying repeated requests to purchase stamps, violated his
24 right to freedom of speech free of retaliation by writing an incident report after his
25 requests and attempts to purchase stamps, and violated his due process rights in
26 multiple respects in connection with his disciplinary hearing.
27
28                                            1
     Case 2:20-cv-08532-PA-SP Document 15 Filed 06/09/21 Page 2 of 6 Page ID #:119



 1        On September 22, 2020, the Court issued an Order Requiring Response to
 2 the Petition. In paragraph 12 of that Order, the Court instructed petitioner:
 3 “Petitioner shall immediately notify the court and counsel for respondent of any
 4 change of petitioner’s address. If petitioner fails to keep the court informed of
 5 where petitioner may be contacted, this action will be subject to dismissal for
 6 failure to prosecute. See Local Rule 41-6.”
 7        Petitioner’s address of record when he filed this case was the Federal
 8 Correctional Complex at Lompoc, California (“FCC Lompoc”), the address
 9 petitioner gave on his Petition. On September 29, October 2, and October 6, 2020,
10 mailings from the Court to petitioner at FCC Lompoc were returned as
11 undeliverable. The Bureau of Prisons online Inmate Locator indicates petitioner is
12 now housed at the Federal Correctional Institution at Oakdale, Louisiana (“FCI
13 Oakdale”). Per Local Rule 41-6, petitioner had 15 days to notify the Court of his
14 change of address since the Court’s mailings to petitioner were returned as
15 undeliverable, which he failed to do. Meanwhile, on October 22, 2020, respondent
16 filed a Motion to Dismiss for failure to raise a cognizable claim and failure to raise
17 a claim for which the Court can grant relief.
18        To provide petitioner with an opportunity to address his failure to comply
19 with the Court’s September 22, 2020 Order, on October 30, 2020, the Court issued
20 an Order to Show Cause (“OSC”) why the Petition should not be dismissed for
21 failure to prosecute. The Court ordered petitioner to show cause, on or before
22 November 13, 2020, why this action should not be dismissed for failure to
23 prosecute and/or comply with a Court order. Petitioner was warned in the OSC
24 that failure to timely file and serve a response as directed would be deemed by the
25 Court as consent to the dismissal of his Petition and this action. In addition to
26 sending a copy of the OSC to petitioner at FCC Lompoc, the Court also mailed a
27
28                                            2
     Case 2:20-cv-08532-PA-SP Document 15 Filed 06/09/21 Page 3 of 6 Page ID #:120



 1 copy to petitioner at FCI Oakdale.
 2         Several months having passed since the November 13, 2020 deadline,
 3 petitioner has not responded to the Court’s OSC, and has not communicated with
 4 the Court since the filing of his Petition on September 15, 2020. Petitioner has thus
 5 failed to prosecute this action, in contravention of the Court’s orders. As such, this
 6 action will be dismissed without prejudice.
 7                                             II.
 8                                       DISCUSSION
 9         It is well established that a district court has authority to dismiss a party’s
10 action because of his or her failure to prosecute or to comply with court orders. See
11 Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S. Ct.
12 1386, 8 L. Ed. 2d 734 (1962) (a court’s authority to dismiss for lack of prosecution
13 is necessary to prevent undue delays in the disposition of pending cases and to
14 avoid congestion in the calendars of the district courts); Pagtalunan v. Galaza, 291
15 F.3d 639, 642 (9th Cir. 2002) (weighing factors); Ferdik v. Bonzelet, 963 F.2d
16 1258, 1260 (9th Cir. 1992) (a district court may dismiss an action for failure to
17 comply with any order of the court).
18         In Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988), the Ninth Circuit
19 affirmed the district court’s dismissal of a case for failure to prosecute. The Ninth
20 Circuit cited the following factors as relevant to the district court’s determination
21 of whether dismissal of a pro se party’s action for failure to prosecute is warranted:
22 “‘(1) the public’s interest in expeditious resolution of litigation; (2) the court’s
23 need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public
24 policy favoring disposition of cases on their merits and (5) the availability of less
25 drastic sanctions.’” Id. at 1440 (quoting Henderson v. Duncan, 779 F.2d 1421,
26 1423 (9th Cir. 1986)).
27
28                                              3
     Case 2:20-cv-08532-PA-SP Document 15 Filed 06/09/21 Page 4 of 6 Page ID #:121



 1         In this case, the Court issued an Order Requiring Response on September 22,
 2 2020, instructing the petitioner to notify the Court of any changes to his address.
 3 On September 29, October 2, and October 6, 2020, the Court’s mailings to
 4 petitioner at FCC Lompoc were returned as undeliverable, and petitioner failed to
 5 notify the Court of his change of address. On October 30, 2020, petitioner was
 6 then ordered to show cause why his Petition should not be dismissed for failure to
 7 prosecute. Petitioner failed to respond to the Court’s October 30, 2020 OSC by the
 8 November 13, 2020 deadline, or at all, even though the OSC was also mailed to
 9 petitioner at FCI Oakdale. Petitioner was warned in both the Court’s September
10 22, 2020 Order and the Court’s October 30, 2020 OSC that his failure to respond as
11 directed may result in dismissal of this action, but petitioner failed to respond as
12 ordered. Petitioner’s failure to follow the Court’s orders and to prosecute his case
13 has caused this action to languish, impermissibly allowing petitioner to control the
14 pace of the docket rather than the Court. See Pagtalunan, 291 F.3d at 642 (“It is
15 incumbent upon the Court to manage its docket without being subject to routine
16 noncompliance of litigants.”). Petitioner’s conduct indicates that he does not
17 intend to litigate this action diligently, or at all. Thus, the first and second factors
18 weigh in favor of dismissal. See Yourish v. California Amplifier, 191 F.3d 983,
19 990 (9th Cir. 1999) (“[T]he public’s interest in expeditious resolution of litigation
20 always favors dismissal.”).
21         A rebuttable presumption of prejudice to an opposing party arises when a
22 party unreasonably delays prosecution of an action. See In re Eisen, 31 F.3d 1447,
23 1452-53 (9th Cir. 1994). Nothing suggests that such a presumption is unwarranted
24 here. Where a party offers a poor excuse for failing to comply with a Court’s order,
25 the prejudice to the opposing parties is sufficient to favor dismissal. See Yourish,
26 191 F.3d at 991-92. Here, petitioner has not offered any excuse for his failure to
27
28                                              4
     Case 2:20-cv-08532-PA-SP Document 15 Filed 06/09/21 Page 5 of 6 Page ID #:122



 1 adequately respond to the Court’s orders. Thus, the third factor also weighs in
 2 favor of dismissal.
 3        It is a plaintiff’s or petitioner’s responsibility to move a case toward a
 4 disposition at a reasonable pace and to avoid dilatory and evasive tactics. See
 5 Morris v. Morgan Stanley & Co., 942 F.2d 648, 652 (9th Cir. 1991). By failing to
 6 comply with either the Court’s September 22, 2020 Order or the Court’s October
 7 30, 2020 OSC, petitioner has not discharged this responsibility. Given plaintiff’s
 8 neglect in responding to the Court’s orders and deadlines, the public policy
 9 favoring resolution of disputes on the merits does not outweigh petitioner’s failure
10 to comply with Court orders or move the case forward. See id.; see also In re
11 Phenylpropanolamine (PPA) Prod. Liab. Litig., 460 F.3d 1217, 1228 (9th Cir.
12 2006) (“[A] case that is stalled or unreasonably delayed by a party’s failure to
13 comply with deadlines . . . cannot move forward toward resolution on the merits.”).
14 Thus, the fourth factor also weighs in favor of dismissal.
15        The fifth factor, the availability of less drastic sanctions, ordinarily counsels
16 against dismissal. “Alternative sanctions include: a warning, a formal reprimand,
17 placing the case at the bottom of the calendar, a fine, the imposition of costs or
18 attorney fees, the temporary suspension of the culpable counsel from practice
19 before the Court, . . . dismissal of the suit unless new counsel is secured [,]
20 . . . preclusion of claims or defenses, or the imposition of fees and costs upon
21 plaintiff’s counsel. . . .” Malone v. U.S. Postal Serv., 833 F.2d 128, 132 n.1 (9th
22 Cir. 1987) (citation and internal quotation marks omitted). Warning the petitioner
23 that failure to obey a Court order will result in dismissal “can itself suffice to meet
24 the ‘consideration of alternatives’ requirement.” Estrada v. Speno & Cohen, 244
25 F.3d 1050, 1057 (9th Cir. 2001).
26        The Court attempted to avoid dismissal by: (1) issuing the September 22,
27
28                                             5
     Case 2:20-cv-08532-PA-SP Document 15 Filed 06/09/21 Page 6 of 6 Page ID #:123



 1 2020 Order instructing petitioner to immediately notify the Court of any changes to
 2 his current address; (2) after mail was returned undeliverable from petitioner’s
 3 address of record, issuing the October 30, 2020 OSC offering petitioner another
 4 opportunity to correct his address of record with the Court, and mailing the OSC to
 5 petitioner at his believed new address; and (3) waiting several months beyond the
 6 deadline for petitioner to respond to the OSC before issuing this Order. In
 7 addition, dismissal without prejudice is less drastic than dismissal with prejudice.
 8 Because there appears to be no less drastic sanction than dismissal without
 9 prejudice now available, and because the Court warned petitioner of the
10 consequences of his failure to respond, the fifth factor weighs in favor of dismissal.
11         Based on the foregoing, dismissal of the Petition without prejudice is
12 warranted for failure to prosecute and to obey Court orders.
13                                           III.
14                                    CONCLUSION
15         IT IS THEREFORE ORDERED that Judgment shall be entered dismissing
16 the Petition and this action without prejudice.
17
18
19    DATED: June 9, 2021                         _______________________________
                                                  __
                                                  _ _____________ __
                                                                   ___
                                                                     __
                                                                      ____
                                                                      ___ ________
                                                                                 _ ____
                                                            Percy
                                                            P ercy  Anderson
                                                                  y An derson
20                                                UNITED STSTATES
                                                            TATES DISTRICT JJUDGEUDGE

21
     Presented by:
22
23
     ___________________________________
24
   SHERI PYM
25 UNITED STATES MAGISTRATE JUDGE
26
27
28                                            6
